Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants have elected Species A, wherein the busbars are not visible from a top surface of the cell. However, Claim 13 remains, which is drawn to Species B. It is assumed this was an oversight as similar claims have been withdrawn. Claim 13 is considered withdrawn as well.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-6 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. pat. Pub. No. 20160233352.
Regarding Claim 1, Yang teaches a method of forming a shingled array of strips of solar cells comprising the steps of:
a) attaching a first electrically conductive bus ribbon 210 to a first strip 202 of a solar cell to form a first end strip solar cell, 
b) connecting at least one middle strip 204 to the first end strip solar cell in a shingled configuration, 
206 to the at least one middle strip to form a string of shingled strips, 
d) attaching a second electrically conductive bus ribbon 210 to the second strip to form a second end strip solar cell.

Regarding Claim 2, Yang teaches the method of claim 1, wherein attaching of step a) includes soldering of the first electrically conductive bus ribbon to the first strip or adhering of the first electrically conductive bus ribbon to the first strip via an adhesive [0060].

Regarding Claim 3, Yang teaches the method of claim 1, wherein the first electrically conductive bus ribbon of step a) is attached to a back side of the first strip (see Fig. 2A).

Regarding Claim 5, Yang teaches the method of claim 1, wherein attaching of step d) includes soldering of the second electrically conductive bus ribbon to the second strip or adhering of the second electrically conductive bus ribbon to the second strip via adhesive [0060].

Regarding Claim 6, Yang teaches the method of claim 1, wherein the second electrically conductive bus ribbon is visible from a top side of the string of shingled strips (see Fig. 2A).

Regarding Claim 9, Yang teaches a method of forming a shingled array of solar cells comprising the steps of: 
a) attaching a first electrically conductive bus ribbon to a distal end portion of a first strip of a solar cell to form a first end strip solar cell, 

c) connecting at least one middle strip to a proximal end portion of the first end strip solar cell in a shingled configuration, 
d) connecting a distal end portion of the second end strip solar cell to the at least one middle strip to form a string of shingled strips (see rejection of Claim 1).

Regarding Claim 10, Yang teaches the method of claim 9, wherein attaching of step a) includes soldering of the first electrically conductive bus ribbon to the first strip or adhering of the first electrically conductive bus ribbon to the first strip via an adhesive (see above).

Regarding Claim 11, Yang teaches the method of claim 9, wherein the first electrically conductive bus ribbon is not visible from a top side of the string of shingled strips (busses are the width of the cells and therefore cannot be seen from above).

Regarding Claim 12, Yang teaches the method of claim 9, wherein attaching of step b) includes soldering of the second electrically conductive bus ribbon to the second strip or adhering of the second electrically conductive bus ribbon to the second strip via adhesive (see above).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of “solar cell manufacturing and solar panel production by suntech” by BeFree Green Energy (BeFree).
Regarding Claims 7 and 8, Yang teaches the method of claim 1, but does not explicitly teach positioning a first straightening fixture on at least one side of the first strip prior to step a) to prevent deformation of the first strip or the first electrically conductive bus ribbon during step a).
However, in analogous art, BeFree shows starting at 2:26, and particularly at 2:31, screen printing bus ribbons while the shingles are in a retaining support, meaning the shingles were placed into the support prior, that will similarly prevent warping or deformation. It would have been obvious to the person of ordinary skill at the time of filing to modify Yang with the teaching of BeFree in order to provide a support during the printing process, which Yang is silent about. There is a motivation to seek out teachings to fill the gaps left by the prior art, in order to fully practice the prior art.






Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of U.S. Pat. Pub. No. 20160163888 to Reddy.
Regarding Claim 19, Yang teaches a method of forming a shingled array of strips of solar cells comprising the steps of: a) attaching a first edge of a first electrically conductive bus ribbon to a first strip of a solar cell to form a first end strip solar cell, b) connecting at least one middle strip to the first end strip solar cell in a shingled configuration, c) connecting a second strip to the at least one middle strip to form a string of shingled strips, d) attaching a second electrically conductive bus ribbon to the second strip to form a second end strip solar cell.
Yang does not explicitly teach a free outer edge of the first electrically conductive bus ribbon includes slots extending inwardly from the free outer edge in a direction towards the first edge of the first electrically conductive bus ribbon.  However, in analogous art, Reddy teaches in Fig. 7A+ trenches 704 in busbars 702.  It would have been obvious to the person of ordinary skill at the time of filing to modify the busbars of Yang with the trenches of Reddy in order to prevent solder paste overflow, as taught by Reddy [0078].

Regarding Claim 20, Yang  and Reddy teach the method of claim 19, wherein the slots are added to the first electrically conductive bus ribbon after attaching of the first electrically conductive bus ribbon of step a) (Reddy, [0079]).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812